358 S.W.3d 585 (2012)
STATE of Missouri, Respondent,
v.
Eric B. HICKERSON, Appellant.
No. ED 96184.
Missouri Court of Appeals, Eastern District, Division Three.
February 14, 2012.
Matthew M. Ward, Columbia, MO, for Appellant.
Chris A. Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Eric B. Hickerson ("Defendant") appeals from the judgment upon his conviction, after a jury trial, of attempted burglary in the second degree, Section 569.170, RSMo 2000, and property damage in the first degree, Section 569.100, RSMo 2000. Defendant argues the trial court erred in overruling his motion for a mistrial after statements from the prosecution violated his right to silence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).